

115 HR 7102 IH: Expand Navigators’ Resources for Outreach, Learning, and Longevity Act of 2018
U.S. House of Representatives
2018-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7102IN THE HOUSE OF REPRESENTATIVESOctober 30, 2018Ms. Castor of Florida (for herself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to provide for additional requirements with
			 respect to the navigator program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Expand Navigators’ Resources for Outreach, Learning, and Longevity Act of 2018 or the ENROLL Act of 2018. 2.Providing for additional requirements with respect to the navigator program (a)In generalSection 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)) is amended—
 (1)in paragraph (2), by adding at the end the following new subparagraph:  (C)Selection of recipientsIn awarding grants under paragraph (1), the Exchange shall—
 (i)select entities to receive such grants based solely on an entity’s demonstrated capacity to carry out each of the duties specified in paragraph (3);
 (ii)not take into account whether or not the entity— (I)has demonstrated how the entity will provide information to individuals relating to group health plans offered by a group or association of employers described in section 2510.3–5(b) of title 29, Code of Federal Regulations (or any successor regulation), or short-term limited duration insurance (as defined by the Secretary for purposes of section 2791(b)(5) of the Public Health Service Act); or
 (II)has developed a plan— (aa)to inform individuals of the option not to purchase health insurance coverage that covers abortion services or how individuals may receive a hardship exemption if all qualified health plans offered through such Exchange provide coverage of such services; or
 (bb)to provide information and assistance to individuals with respect to prohibitions on the use of premium assistance tax credits described in section 36B of the Internal Revenue Code of 1986 and cost-sharing reductions described in section 1402 from being used to cover abortion services, the process by which health insurance issuers must develop premiums for qualified health plans that cover such services, and segregation of funds requirements for such issuers; and
 (iii)ensure that, each year, the Exchange awards such a grant to— (I)at least one entity described in this paragraph that is a community and consumer-focused nonprofit group; and
 (II)at least one entity described in subparagraph (B), which may include another community and consumer-focused nonprofit group in addition to any such group awarded a grant pursuant to subclause (I).;
 (2)in paragraph (3)(C), by inserting after qualified health plans the following: , State medicaid plans under title XIX of the Social Security Act, and State children’s health insurance programs under title XXI of such Act; and
 (3)in paragraph (4)(A)— (A)in the matter preceding clause (i), by striking not;
 (B)in clause (i)— (i)by inserting not before be; and
 (ii)by striking ; or and inserting ;; (C)in clause (ii)—
 (i)by inserting not before receive; and (ii)by striking the period and inserting ;; and
 (D)by adding at the end the following new clause:  (iii)maintain physical presence in the State of the Exchange so as to allow in-person assistance to consumers..
 (b)Exchanges operated by the SecretarySection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) is amended by adding at the end the following new paragraph:
				
					(3)Navigator program and outreach and enrollment activities
						(A)Navigator program
 (i)In generalIn the case of an Exchange established or operated by the Secretary within a State pursuant to this subsection, the Secretary shall establish a program under which such Exchange awards grants, with respect to such State, to entities that would be described in paragraph (2) of section 1311(i) to carry out the duties that would be described in paragraph (3) of such section if the references in such section 1311(i) to this subsection and paragraph (1) were each instead a reference to paragraph (3)(A) of section 1321(c).
 (ii)Application of State exchange navigator provisionsFor purposes of carrying out this subparagraph, the provisions of paragraphs (2) through (5) of section 1311(i) shall apply to the Secretary with respect to an Exchange described in clause (i) established or operated within a State and the program under this subparagraph, with respect to such State, in the same manner as such provisions apply to a State with respect to an Exchange described in section 1311(i) established by the State and the program established under such section.
 (iii)FundingFor purposes of carrying out this subparagraph, the Secretary shall obligate $100,000,000 out of amounts collected through the user fees on participating health insurance issuers pursuant to section 156.50 of title 45, Code of Federal Regulations (or any successor regulations) for each of fiscal year 2019 and each subsequent fiscal year. Such amount for a fiscal year shall remain available until expended.
							(B)Outreach and educational activities
 (i)In generalIn the case of an Exchange established or operated by the Secretary within a State pursuant to this subsection, the Secretary shall carry out outreach and educational activities for purposes of informing potential enrollees in qualified health plans offered through the Exchange of the availability of coverage under such plans and financial assistance for coverage under such plans. Such outreach and educational activities shall be provided in a manner that is culturally and linguistically appropriate to the needs of the populations being served by the Exchange (including hard-to-reach populations, such as racial and sexual minorities, limited English proficient populations, and young adults).
 (ii)FundingFor purposes of carrying out this subparagraph, the Secretary shall obligate $100,000,000 out of the amounts collected through the user fees on participating health insurance issuers pursuant to section 156.50 of title 45, Code of Federal Regulations (or any successor regulations) for each of fiscal years 2019 through 2021. Such amount shall remain available without fiscal year limitation until expended..
 (c)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2020.
			